DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over 

Lefens (US 2015/0196829). Lefens discloses a finger cover (150) including a top portion/finger 

cap (158), a bottom portion (152) made of a moldable material, subparagraph 20 and a seam 

(154) joining the top and bottom portions with the top portion (158) being configured to cover 

the length of the dorsal surface of a finger and the bottom portion (152) being configured to 

cover the length of the volar surface of the finger and further wherein the bottom portion (152) is 

configured to extend up the perimeter of the finger of to a point approximately  

with the dorsal surface of the finger and the fingernail at the distal portion of the finger, 

subparagraph 21 and as shown in figure 1B. 






It would have been obvious to one skilled in the art before the effective date of the claimed invention that the bottom portion (152) of Lefens is substantially a point perpendicular with the dorsal surface of the finger and fingernail at the distal portion thereof when the device is worn or depending on end use thereof. 
Furthermore, with regard to claims 5-6 and 11 subparagraphs 18-27 of Lefens discloses method of making the finger cover by providing a piece of glove material/un-folded finger member (151) as shown in figure 4A; providing a male mold shaped so that the glove material is molded into the shape of a bottom portion of the finger cover defining by a make mold having a bottom member (42) and positive mold (450), subparagraph 26 and as shown in figure 3A. Also, providing a female mold shaped to surround the sides of the male mold with a first spacing between the male and female molds defined by a top member (410) creating spacing between bottom member (420) as also shown in figure 3A. In addition, placing the female mold over the piece of glove material to create a piece of molded glove material defined by a top member (410) compressed down to form finger member (152) with a portion of the piece of material glove material not in contact with the male mold extending from a periphery of the male mold including a piece of unmolded glove material, subparagraph 27. Steps of removing the female mold after a predetermined time by removing the top member (410) by removing compression screws (430) from the male mold as shown in figure 3A. Finally, cutting off one end of the piece of molded glove material and trimming the piece of unmolded glove material in its entirety from the piece of the glove material, with the remaining piece of molded glove material forming a bottom portion of the glove material with an opening adapted to receive the finger therethrough, subparagraph 27 and as shown in figure 4C.   
 


Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the finger cover of Lefens having top and bottom portions joined about the seam through method steps such the bottom portion is substantially to a point  perpendicular with dorsal surface of the finger and fingernail at the distal portion as known in the glove making art.   

Furthermore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that a glove palm (190) joined at palm seam (194) as shown in figure 2A of Lefens can be provided with a glove back a conventionally known in the glove making art to protect back portion of the hand or depending on end use thereof.  

 
 
3.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lefens in view of 

Tanaka et al. (US 2013/0091618). Lefens discloses the invention as set forth above except for 

showing an inner layer of material molded with an outer layer. 

Tanaka et al. (hereinafter Tanaka) discloses a glove (1) having a finger cover with top and bottom portion defined by finger (6) and the bottom portion includes an inner layer/base layer (2) molded with an outer layer/coated layer (3), paragraph 111 and as shown in figure 1.
Further, the inner layer is made of a knit fabric such as nylon, etc., subparagraph 105.  Also, a 

bottom portion of the finger cover is provided with crease points located along a length thereof 

about the joints of the finger as shown in figure 13. 


With regard to claim 2, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the finger cover of Lefens defining an inner layer/base layer can be provided with an outer/coated layer as taught by Tanaka for increase gripping surface area or depending on end use thereof. 
With regard to claim 3, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the finger cover of Lefens defining an inner layer/base layer can be made of a knitted fabric as taught by Tanaka that is substantially cut resistant so that the device is durable and comfortable when worn while the outer coated layer can be made of leather or synthetic leather as an alternative but equivalent wear resistant material as known in the art.  
 	Additionally, with regard to claim 4, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the finger cover of Lefens can be provided 

with crease points along a length of the bottom portion about joints of the finger as taught by 

Tanaka so the glove is ergonomic with respect to the finger when worn.    
 

4.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lefens in view 

of Taira et al. (US 2004/0226074). Lefens does not show the male mold heated to a first 

temperature and the female mold being heated to a second temperature. 
 

Taira et al. (hereinafter Taira) discloses a method of making a glove with a male mold shaped into a hand shaped mold (4) and a female mold defined as a lower mold (6b) configured 


fit around sides of  the hand mold, paragraph 44 and as shown in figure 5. Further, the male mold 

is heated to a first temperature between 60 degree Celsius to 80 degree Celsuis , paragraph 45. 

The female mold is heated to a second temperature when compression device (6) presses glove, 

subparagraph 45. 

With regard to claim 7, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the male mold of Lefens can be heated to a first temperature in order to maintain the shape of the finger cover or depending on end use thereof. 
With regard to claim 8, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the female mold of Lefens can be heated to a second temperature as taught by Taira in order to maintain the shape of the finger cover when compression device is pressed with respected to the male mold or depending on end use thereof. 
With regard to claim 9, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the female mold of Lefens includes a cover (6a) surrounding the top of the male mold with a second spacing between the male and female molds receiving a rubber sheet (3) therebetween as taught by Taira in order to form the finger cover of the desired shape as required for a particular application thereof. 

Furthermore, with regard to claim 10, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the male and female molds of Lefens when viewed with Taira can through routing experimentation having first spacing being substantially 


equal to the second spacing to that finger cover is uniform in shape or depending on end use 

thereof. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.







April 20, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732